Citation Nr: 1438035	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  11-31 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for gastroesophageal reflux disease.

3.  Entitlement to service connection for depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2006 to May 2009.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

This appeal was processed using the Virtual VA electronic database system.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has not been afforded VA examinations in regard to his service connection claims.  VA is obligated to provide an examination when the record contains competent evidence that a claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service or a service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the evidence indicates that the Veteran was diagnosed as having and/or complained of symptoms of each of the disabilities in appellate status within months of separation of service.  Further, he has contended that the early manifestations of these disabilities began in service.  In reviewing the Veteran's lay statements, the Board finds that they raise the duty to assist in this appeal by providing VA examinations.  

Although cognizant that hypertension is a chronic disability as defined in 38 C.F.R. §§ 3.307, 3.309, on the current evidence of record, there is not a history shown of diastolic pressure predominantly 100 or more, although the Veteran is currently on medication for hypertension.  Thus, presumptive service connection is not warranted on the evidence currently of record as the evidence does not show a compensable disability within a year of separation from service.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from the Shreveport, Louisiana VA Medical Center dated from April 2012 to the present.
 
2.  After associating any updated VA treatment records in accordance with directive (1), schedule the Veteran for an appropriate VA examination to ascertain the current nature and likely etiology of his hypertension.  The claims folder is to be furnished to the examiner for review in its entirety.  Following a review of the relevant evidence, the examiner must address the following question:
 
Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran has a hypertension disability that had its onset in service or is etiologically related to his active duty military service?

The examiner is requested to provide a complete rationale for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After associating any updated VA treatment records in accordance with directive (1), schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any psychiatric disability that may be present, to include depression.  The claims folder is to be furnished to the examiner for review in its entirety.  Following a review of the relevant evidence, the examiner must address the following question:

Is it is at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed psychiatric disability, to include depression, had its onset in service or is etiologically related to his active duty military service?

The examiner is requested to provide a complete rationale for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  After associating any updated VA treatment records in accordance with directive (1), schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his currently diagnosed gastroesophageal reflux disease.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All appropriate tests and studies should be conducted.  Following a review of the relevant evidence, the examiner must address the following question:

Is it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's GERD had its onset in service or is etiologically related to his active duty military service? 

The examiner is requested to provide a complete rationale for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Then readjudicate the claims on appeal.  If any benefit sought remains denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



